Case: 4:17-cv-02707-AGF Doc. #: 141-3 Filed: 08/18/20 Page: 1 of 13 PageID #: 1871




                  Exhibit 3
       Excerpts from the Expert Report of
                              Eldon Vail
Case: 4:17-cv-02707-AGF Doc. #: 141-3 Filed: 08/18/20 Page: 2 of 13 PageID #: 1872




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION
    JAMES CODY, et al.,                   )
                                          )
           Plaintiffs,                    )
                                          )
    v.                                    )     Case No. 4:17-cv-2707-AGF
                                          )
    CITY OF ST. LOUIS,                    )
                                          )
           Defendant.                     )

           EXPERT REPORT OF ELDON VAIL PURSUANT TO RULE 26(A)(2)

           I, Eldon Vail, state as follows:

           1.      This report has been prepared at the request of Plaintiffs’ counsel.

    Plaintiffs’ counsel has retained me to analyze and opine on: the policies practices

    and performance of the City of St. Louis Medium Security Institution (MSI);

    whether those policies, practices and performance conform to modern correctional

    standards; and whether those policies, practices and performance create dangerous

    conditions for its inmate population.

    I.     Summary of Qualifications

           2.      I am a former correctional administrator with 35 years of experience

    working in and administering adult institutions. I held various line and supervisory

    level positions in a number of adult prisons and juvenile facilities in the State of

    Washington before becoming a corrections administrator. I have served as the

    Superintendent (Warden) of three adult institutions, including facilities that housed

    maximum, medium and minimum-security prisoners. Two of those facilities

    housed men and one housed women.

                                                                                           1
Case: 4:17-cv-02707-AGF Doc. #: 141-3 Filed: 08/18/20 Page: 3 of 13 PageID #: 1873




           3.     I served for seven years as the Deputy Secretary for the Washington

    State Department of Corrections (WDOC), responsible for the operation of prisons

    and community corrections throughout the state. I briefly retired, but was asked by

    former Governor of Washington, Chris Gregoire, to come out of retirement to

    serve as the Secretary of the Department of Corrections in the fall of 2007. I

    served as the Secretary for four years, until I again retired in 2011. In sum, I

    served for a total of eleven years in the top one or two positions over the agency.

           4.     As a Superintendent, Assistant Director of Prisons, Assistant Deputy

    Secretary, Deputy Secretary, and Secretary, I was progressively responsible for the

    safe and secure operations of adult prisons in the State of Washington, a

    jurisdiction that saw and continues to see a significant downward trend in prison

    violence. In the last fifteen years in the WDOC, violent incidents have decreased

    over 30%, due in part to improved treatment of the mentally ill and reduced use of

    segregation. When I became Secretary the rate of violent infractions throughout

    the prison system was 1.23 events per 100 prisoners. When I left it was 0.66 per

    100 prisoners, a 46% reduction in 4 years.

           5.     My opinions are based upon my substantial experience running

    correctional institutions and presiding over a statewide prison system for more

    than a decade. In my thirty-five years of work in corrections as a practitioner, I

    spent considerable time working to provide for the proper custody and care for all

    people sentenced to prison. This included the challenges of managing a diverse

    mixture of prisoners, many of whom were gang affiliated as well as a focus on the

                                                                                          2
Case: 4:17-cv-02707-AGF Doc. #: 141-3 Filed: 08/18/20 Page: 4 of 13 PageID #: 1874




    mentally ill as a growing portion of the prisoner population during my career. I am

    experienced in sound correctional practice.

             6.   Since my retirement I have served as an expert witness and/or

    correctional consultant for cases and disputes over 50 times in multiple

    jurisdictions—state, local and federal. I have been retained to evaluate and offer

    my opinions on a variety of issues in the correctional environment.

             7.   Specifically, over the last few years, I have testified in the following

    cases:

    Coleman, et al. v. Brown, et al.
                 No. 2:90-cv-0520 LKK JMP P
                 United State District Court, Eastern District of
                 California,
                 Testified, October 1, 2, 17 and 18, 2013

    Graves v. Arpaio
                 No. CV-77-00479-PHX-NVW,
                 United States District Court of Arizona
                 Testified, March 5, 2014

    Corbett v. Branker
                 No. 5:13 CT-3201-BO
                 United States District Court, Eastern District of North
                 Carolina, Western District
                 Special Master appointment November 18, 2013
                 Testified, March 21, 2014

    C.B., et al. v. Walnut Grove Correctional Authority, et al.
                    No. 3:10-cv-663 DPS-FKB,
                    United States District Court for the Southern District
                    of Mississippi, Jackson Division
                    Testified, April 1, 2 and 27, 2015




                                                                                         3
Case: 4:17-cv-02707-AGF Doc. #: 141-3 Filed: 08/18/20 Page: 5 of 13 PageID #: 1875




    Fontano v. Godinez
                No. 3:12-cv-3042
                United States District Court, Central District of
                Illinois,
                Springfield Division
                Testified June 29, 2016

    Doe v. Kelly
                   Case 4:15-cv-00250-DCB
                   United States District Court for the District of Arizona
                   Testified, November 14, 2016

    Braggs, et al. v. Dunn, et al.
                  No. 2:14-cv-00601-WKW-TFM
                  United States District Court, Middle District of
                  Alabama
                  Testified, December 22, 2016, January 4, 2017,
                  February 21, 2017 and December 5, 2017

    Wright v. Annucci, et al.
                No. 13-CV-0564 (MAD)(ATB)
                United States District Court, Northern District of New
                York
                Testified, February 13, 2017

    Padilla v. Beard, et al.
                  Case 2:14- at-00575
                  United States District Court, Eastern District of
                  California,
                  Sacramento Division
                  Testified April 19, 2017

    Cole v. Livingston
                  Civil Action No. 4:14-cv-1698
                  United States District Court, Southern District of
                  Texas,
                  Houston Division
                  Testified, June 20, 2017

    Holbron v. Espinda
                Civil No. 16-1-0692-04 RAN
                Circuit Court of the First Circuit, State of Hawai’i
                Testified, December 20, 2017


                                                                              4
Case: 4:17-cv-02707-AGF Doc. #: 141-3 Filed: 08/18/20 Page: 6 of 13 PageID #: 1876




    Dockery v. Hall
                No. 3:13-cv-326 TSL JMR
                United States District Court for the Southern District
                of Mississippi, Jackson Division
                Testified March 5-7, 2018

           8.      Several of these cases involved issues similar to the current Cody

    litigation, specifically conditions of confinement, use of force and the disciplinary

    process. These cases are Braggs v. Dunn (Alabama); Coleman v. Brown

    (California); C.B v. Walnut Grove and Dockery v. Hall (Mississippi); Graves v.

    Arpaio (Maricopa County, Arizona); Corbett v. Branker (North Carolina) and

    Cole v. Livingston (Texas).

           9.      Other cases1 relevant to Cody from my prior expert and consulting

    work focused on conditions and issues in city and county jails where most of the

    prisoner population were pre-trial detainees. Some of these cases are Graves v.

    Arpaio and Atencio v. Arpaio (Maricopa County, Arizona); Ananachescu v.

    County of Clark (Washington); Larry Heggem v. Snohomish County and Williams

    v. Snohomish County (Washington); Commonwealth of Virginia v. Reginald

    Cornelius Latson (County of Stafford, Virginia); C-Pod Inmates of Middlesex

    County Adult Correction Center, et al. v. Middlesex County and P.D. v. Middlesex

    County (New Jersey); Johnson v. Mason County and Dahl v. Mason County




    1
      Some of these cases involved trial testimony, others involved expert or consultant
    reports.

                                                                                           5
Case: 4:17-cv-02707-AGF Doc. #: 141-3 Filed: 08/18/20 Page: 7 of 13 PageID #: 1877




    (Washington); Fant v. City of Ferguson (Missouri); and Carruthers v. Israel

    (Broward County, Florida).

             10.     Related consulting work has been performed for Sacramento County

    in California on behalf of the county sheriff and in Georgia for the United States

    Department of Justice.

             11.     A complete copy of my resume, detailing my work experience as a

    practitioner is attached as Exhibit 1. My compensation for work on this case is

    $175 per hour.

             12.     I previously authored an affidavit in this case focusing on the

    limitations placed on me during my inspection of the MSI on August 27, 2018

    where I opined, “The limitations placed by Defendant’s Counsel in this inspection

    impeded a full and proper inspection of the jail”.2 Despite those limitations, which

    included my request for private interviews with prisoners, I was able to witness

    and participate in attorney/client interviews with eight prisoners confined in the

    jail the day I inspected.

             II.     Foundation for My Opinions

             13.     I have reviewed a large variety of documents in preparation for this

    report. Those documents include multiple MSI policies, the declarations of

    prisoners who have been confined in MSI, the files of the named plaintiffs,

    minutes of Inmate Council meetings, various inspections of the jails, use of force



    2
        Vail Affidavit, August 30, 2018, page 5, #10

                                                                                            6
Case: 4:17-cv-02707-AGF Doc. #: 141-3 Filed: 08/18/20 Page: 8 of 13 PageID #: 1878




    reports (UOF) and some surveillance videos of UOF events, incident reports and

    disciplinary records of multiple prisoners, grievances filed by prisoners as well as

    a number of other documents. A complete list of the materials I reviewed is

    attached to this report as Exhibit 2.

           14.    I also rely on my own substantial experience as a correctional

    administrator, including presiding over a statewide prison system for more than a

    decade, and my knowledge of other prison and jail systems that I gained during

    my career in corrections and as a consultant and expert witness.

           15.    My work on this matter is ongoing and my opinions are partial and

    preliminary, based on the available information I have reviewed to date. It is my

    understanding that additional documents and information may be forthcoming

    during the course of this litigation.

           16.     Based on the information I have reviewed, I am confident in the

    opinions contained in this declaration. I anticipate however that these opinions

    may be further developed and supplemented if more information becomes

    available.

           17.    Although I filed an affidavit describing the limitations of my

    inspection of the jail in August of 2018, I am confident from what I could see on

    that inspection and the extensive, although often incomplete, records produced in

    discovery in this case, I am confident in the accuracy of the opinions I have

    reached.

           III.   Summary of Opinions

                                                                                           7
Case: 4:17-cv-02707-AGF Doc. #: 141-3 Filed: 08/18/20 Page: 9 of 13 PageID #: 1879




           18.    It is my opinion that MSI’s policies, practices and performance

    create a substantial risk of harm to all MSI prisoners. The risk of harm is common

    to all MSI prisoners, and can be remedied by system-wide changes to their policies

    and in the way MSI manages its institutions.

           19.    The MSI policy regarding the use of force (UOF) is deficient and

    results in unnecessary and excessive use of force in approximately 40% of the

    incidents I have reviewed.

           20.    Like in UOF situations, in disciplinary hearings the MSI policy and

    practice also fails to account for the impact and prevalence of the mentally ill in

    their jail. The result is that force is sometimes used unnecessarily and prisoners are

    sometimes punished for exhibiting symptoms of their mental illness.

           21.    The MSI fails to meet national and international standards for the

    required opportunity for exercise.

           22.    The physical plant of the MSI has been in a serious state of disrepair,

    frequently resulting in the prevalence of insects and rodents, broken fixtures and

    inadequate heating and cooling systems. It appears that there are insufficient

    toilets, sinks and showers to accommodate the number of prisoners in some

    housing units.

           23.       Record keeping practices at the jail are abysmal. Records are often

    incomplete or simply missing. Keeping accurate and accessible records for any

    prison or jail is fundamental to standard and sound correctional practice.



                                                                                           8
Case: 4:17-cv-02707-AGF Doc. #: 141-3 Filed: 08/18/20 Page: 10 of 13 PageID #: 1880




           24.    The jail is extremely chaotic, which I was able to determine during

    my on-site inspection. Basic security procedures were either inconsistently or not

    enforced during my visit.

           IV.    Use of Force

           25.    MSI’s policy and practices fail to meet contemporary correctional

    standards and results in unnecessary and excessive use of force.

           26.    The ability and responsibility to use force in the correctional setting

    is one of the most profound and critical duties of corrections professionals

    everywhere. Putting one’s hand on another human being in order to enforce

    compliance demands that when and how force may be used is articulated in

    detailed policy and in an after action review of each incident after force is used.

    The MSI policy (and therefore practice) fails in many respects and I have found no

    evidence of an adequate system of review after use of force events occur.

           27.    During my training by the Department of Justice, National Institute

    of Corrections (NIC) in the early 1990’s, a model use of force policy was offered.

    I took that course as a Superintendent with my supervisor at the time. This course

    was offered by the NIC on multiple occasions and was attended by corrections

    officials from around the country. I have used that policy, and its subsequent

    updates, to inform my own decisions and the policies I signed as a correctional




                                                                                            9
Case: 4:17-cv-02707-AGF Doc. #: 141-3 Filed: 08/18/20 Page: 11 of 13 PageID #: 1881




    illness and are placed in segregation, which may exacerbate their underlying

    condition.

             VI.   Conditions of Confinement and Physical Plant Concerns

             87.   The conditions of confinement for prisoners in the MSI are abysmal.

    They are problematic in a number of ways, including the lack of opportunity for

    regular exercise; heating, cooling and ventilation concerns; rodent and insect

    infestation; toilets & fixtures, and basic sanitation.

             Recreation

             88.   Prolonged denial of outdoor exercise violates both domestic and

    international correctional standards, and is harmful to inmates’ physical and

    mental wellbeing. The lack of opportunity for regular exercise permeates the

    records made available and was confirmed in my interviews with prisoners.

             89.   The related ACA standard says:

                           Inmates have access to exercise and recreation
                   opportunities. When available, at least one hour daily
                   is outside the cell or outdoors.62

             90.   The United Nations Standard Minimum Rules for the Treatment of

    Prisoners (the Mandela Rules) requires.

                          Every prisoner who is not employed in outdoor
                   work . . . have at least one hour of suitable exercise in
                   the open air daily if the weather permits.”63



    62
         ACA CORE Jail Standards, 1-CORE-5C-01
    63
     United Nations Standard Minimum Rules for the Treatment of Prisoners (the Nelson
    Mandela Rules), 2015, Rule 23
                                                                                        39
Case: 4:17-cv-02707-AGF Doc. #: 141-3 Filed: 08/18/20 Page: 12 of 13 PageID #: 1882




                      ● Officers stay in the hallway, not in the unit. It is
                        not safe here.

                      ● Prisoners have to put their arm through the food
                        port or flood their cells to get the officers’
                        attention.

           150.   Based on my review of all the available material and my inspection

    of the facility, the MSI is a very poorly run correctional environment. Force is

    used unnecessarily, discipline relies on an over-use of segregation and the physical

    plant is in various states of disrepair. The result is that prisoners are at risk of harm

    on a regular and ongoing basis.




                                                                                          67
Case: 4:17-cv-02707-AGF Doc. #: 141-3 Filed: 08/18/20 Page: 13 of 13 PageID #: 1883
